Case 1:20-cv-02340-EGS Document 71-5 Filed 10/29/20 Page 1 of 5




                 Exhibit 63
          Case 1:20-cv-02340-EGS Document 71-5 Filed 10/29/20 Page 2 of 5




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

STATE OF NEW YORK, et al.,

                           Plaintiffs,                   Case No. 20 Civ. 2340 (EGS)

               v.
                                                         SUPPLEMENTAL DECLARATION
DONALD J. TRUMP, et al.,                                 OF DOUGLAS KELLNER

                           Defendants.



          Pursuant to 28 U.S.C. § 1746(2), I, Douglas Kellner, hereby declare as follows:

          1.        I am over the age of eighteen and have personal knowledge of the facts stated

herein.

          2.        I have served as a Commissioner and the Co-Chair of the New York State Board

of Elections (“State Board”) since 2005. Before assuming my present position on the State

Board, I was a commissioner of the New York City Board of Elections from 1993 until my

appointment to the State Board in 2005. I also serve as the New York State representative to the

Standards Board of the United States Election Assistance Commission.

          3.        This declaration supplements my declaration dated August 28, 2020.

          4.        As discussed in my prior declaration, states across the country, including New

York, are seeing historical levels of absentee voting in light of the COVID-19 pandemic.

          5.        This was true for the June 2020 primary election, where election officials and

voters, relying heavily on absentee ballots transmitted by postal mail, saw significant issues,

including a breakdown of postal processes, and complaints that some voters did not receive their

absentee ballots by Election Day. For any voter who did not receive their absentee ballot by

Election Day, such voter would have had to vote in person in order to cast their ballot, or would


                                                     1
        Case 1:20-cv-02340-EGS Document 71-5 Filed 10/29/20 Page 3 of 5




forfeit their right to the franchise. Such issues add to significant crowds and delays at certain

polling sites for in-person voting. Longer wait times at polling sites is of particular concern to

election officials as this increases the risk of exposure to COVID-19, thereby threatening the

health and safety of voters, voting officials and the larger community.

        6.         These concerns among others motivated State Board officials to contact the U.S.

Postal Service by letter dated August 11, 2020 to determine how the Postal Service planned to

address past failures in the postmarking, delivery and collection of absentee ballots. See Kellner

Decl. dated August 28, 2020, ¶ 25; see also Ex.1 to Kellner Decl. dated August 28, 2020.

Despite these concerns, the State Board never received a response.

        7.         Now, many of the issues we saw in the June primary and anticipated for the

November general election are occurring.

        8.         For example, through conversations with local Boards of Election, voters, voting

advocates, and other stakeholders, I have received approximately two dozen complaints across

eight counties from voters who requested their absentee ballots in a timely fashion, but did not

receive their absentee ballots.

        9.         I have also received complaints from voters who are concerned about whether

their ballot will be received by their Board of Election by the November 10, 2020 deadline. One

such voter contacted me today, citing issues with the U.S. Postal Service. She noted that she

mailed her absentee ballot on October 6, 2020. She further explained that the ballot was received

by the post office on October 8, 2020. However, she stated that as of today, her ballot remains at

the post office.

        10.        As with the June primary, any voters who do not receive their ballot by Election

Day must forfeit their right to vote, or vote in person. In addition, voting in person is also an



                                                    2
         Case 1:20-cv-02340-EGS Document 71-5 Filed 10/29/20 Page 4 of 5




alternative for voters who are concerned about whether their absentee ballot will not be received

by their Board of Election by the November 10, 2020 deadline.

        11.     Given these issues, unsurprisingly, I have also received numerous complaints of

crowds at polling sites and extremely long lines.

        12.     For example, I received a complaint on October 26, 2020 that a voter posted on

social media. The voter stated that he had previously suggested that residents vote early.

However, the voter noted that when he attempted to do so, he was met with a line that “snaked

up, down, sideways and all the way around into the street.” The voter said he therefore “turned

around and left.” He suggested that voters instead vote on Election Day within their local

jurisdiction rather than during Early Voting (where voters from other parts of the County may

travel to his early voting site).

        13.     The problem with long lines and crowds is not merely something I was made

aware of through complaints, it is something I personally experienced. I attempted to vote early

on Saturday, October 24, at my early voting poll site on the Upper West Side of Manhattan.

However, the wait was two hours long. I tried again the next day and the day after, but each time

decided to hold off after seeing daunting lines. To date, I still have not voted.

        14.     I have visited several early voting poll sites in Manhattan. Each of them had very

long lines, usually between two and four hours, to enter the early voting poll site. I spoke with

many voters to ask them why they chose to wait in a long line for early voting rather than to vote

by absentee ballot. A common theme was that they did not trust that their ballot would be

delivered and counted by the Board of Elections.




                                                  3
        Case 1:20-cv-02340-EGS Document 71-5 Filed 10/29/20 Page 5 of 5




       15.     These issues continue to compound public health concerns regarding COVID-19.




Executed on this 28 th day of October, 2020.
              New York, New York




                                                Douglas A. Kellner




                                               4
